

116 HR 5255 IH: Maximizing Our Redevelopment and Efficiency for Transit Oriented Development Act
U.S. House of Representatives
2019-11-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5255IN THE HOUSE OF REPRESENTATIVESNovember 22, 2019Mr. Brown of Maryland (for himself and Mrs. Wagner) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend MAP–21 to provide that certain station projects are eligible for funds under the program
			 for transit-oriented development planning, and for other purposes.
	
 1.Short titleThis Act may be cited as the Maximizing Our Redevelopment and Efficiency for Transit Oriented Development Act or the MORE TOD Act . 2.Transit-oriented development planning projectsSection 20005(b) of MAP–21 (49 U.S.C. 5303 note) is amended—
 (1)in paragraph (1)— (A)in subparagraph (A) by inserting , or a covered station project before the period; and
 (B)by adding at the end the following:  (C)Covered stationThe term covered station means a station servicing a fixed guideway system that was constructed with, or otherwise received, Federal funding.
						; and
 (2)in paragraph (2)— (A)in subparagraph (A) by inserting and equitable after enhance; and
 (B)in subparagraph (D) by inserting , inclusive, and mixed-income after mixed-use. 3.Allocation of fundsSection 5338(a)(2)(B) of title 49, United States Code, is amended—
 (1)by striking 2020 and inserting 2019; and (2)by inserting , $20,000,000 for fiscal year 2020, $21,000,000 for fiscal year 2021, $22,000,000 for fiscal year 2022, $23,000,000 for fiscal year 2023, $24,000,000 for fiscal year 2024, $25,000,000 for fiscal year 2025, and $26,000,000 for fiscal year 2026, before shall be available.
			